Citation Nr: 0809746	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-04 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a left leg 
injury.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for residuals 
of pneumonia.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant served in the US Army Reserves from December 
1976 to June 1977 with five months of active duty for 
training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's application to reopen his 
previously denied claims of entitlement to service connection 
for residuals of a left leg injury and pneumonia for failure 
to submit new and material evidence.

The veteran appealed the October 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2007 Order, the Court granted a Joint Motion for 
Remand filed by the parties and vacated the Board's October 
2006 decision in part.  The case was thereafter returned to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for a left leg 
injury and residuals of pneumonia.  These claims were denied 
on the merits in a prior final rating decision dated in 
February 1978.  Since the time of that decision, the veteran 
has applied to reopen his claims for a de novo review on the 
merits.  In order for the claims to be reopened, the veteran 
is required to submit new and material evidence that is 
pertinent to his claims of entitlement to service connection 
for a left leg injury and residuals of pneumonia.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA) with regard to new-and-
material-evidence claims.  The Court held that VA must notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought.  
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id.

The August 2007 Joint Motion for Remand concluded that the 
veteran has not received the proper VCAA notice as required 
by Kent.  Although the RO provided correspondence to the 
veteran in July 2004 and August 2004, neither letter provided 
the bases for the previous denial of VA compensation for a 
left leg injury or residuals of pneumonia in the prior final 
rating decision, nor do they adequately notify the veteran of 
the specific evidence and information that is necessary to 
reopen his claims for service connection for these 
disabilities.  Therefore, the veteran should be provided with 
a proper notice letter that complies with the Court's holding 
in Kent.

In light of the concerns expressed in the Joint Motion for 
Remand, the Board finds that further development of the claim 
is warranted.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should send the veteran a 
corrective VCAA notice, as defined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), as it pertains to new 
and material evidence to reopen the 
claims for service connection a left 
leg injury and residuals of pneumonia.  
The veteran should be informed of the 
specific information and evidence not 
of record (1) that is necessary to 
reopen his claims for service 
connection for a left leg injury and 
residuals of pneumonia, (2) that VA 
will seek to obtain, and (3) that he is 
expected to provide.  The veteran 
should also be advised to provide any 
evidence in his possession that 
pertains to the claims.

2.  Thereafter, the RO should 
readjudicate the issues of whether new 
and material evidence was submitted to 
reopen previously denied claims of 
entitlement to service connection for a 
left leg injury and residuals of 
pneumonia.  If the benefits sought 
remain denied, the veteran must be 
provided with a Supplemental Statement 
of the Case and an appropriate period 
of time must be allowed for response.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




